Sanders, J.
To avoid any confusion resulting from this Court’s Order dated July 8, 2002, 15 Mass. L. Rptr. 170, this Court states that it did not intend that there be double recovery when it made findings as to the damages on each count of the plaintiffs Complaint. Rather, it was this Court’s determination that: a) plaintiff had suffered actual damages in the amount of $40,183.62; b) plaintiff was entitled to recover an additional $80,367.24 on the G.L.c. 93A claim; c) plaintiff was entitled to recover attorneys fees. Plaintiff is therefore entitled to a single recovery of $120,550.86, excluding attorneys fees.
As to the amount of the attorneys fees, this Court in its findings of July 8, 2002 permitted counsel to submit a supplemental affidavit regarding fees for work at trial and on post-trial motions. Upon consideration of the Supplemental Affidavit of Brendan M. Clifford, Esq. (together with the opposition thereto) the total award for attorneys fees is set at $67,092.48.
Except for the one change in the amount of attorneys fees, this Court declines to amend its findings and rulings of July 8, 2002.